NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

PAUL M. HARRIS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3809
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.


PER CURIAM.

             Affirmed. See Harris v. State, 185 So. 3d 1242 (Fla. 2d DCA 2015) (table

decision); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Coughlin v. State, 932
So. 2d 1224 (Fla. 2d DCA 2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.